

EXHIBIT 10.4


Amendment of Director Restricted Stock Agreement


This Amendment to Director Restricted Stock Agreement (“Amendment”) is made
effective as of September 24, 2009 between Cyberonics, Inc., a Delaware
corporation (the “Company”) and [NAME] (“Director”), a member of the Company’s
Board of Directors.


WHEREAS, effective as of [DATE], the Company and Director entered into a
Director Restricted Stock Agreement, Grant Control No. [____] (the “Agreement”);
and


WHEREAS, the Company and Director now desire to amend the Agreement;


Now, Therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Director agree as
follows:


1.
Section 2(a) of the Agreement is hereby deleted and the following is inserted
therefor:



Restrictions.  The Restricted Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent then subject to the Restrictions.  The prohibition against transfer
of the Restricted Shares is herein referred to as the “Restrictions.”  The
Restrictions shall be binding upon and enforceable against any transferee of the
Restricted Shares.


2.
Section 2(b) of the Agreement is hereby deleted and the following is inserted
therefor:



Vesting/Lapse of Restrictions.  Until the Restricted Shares are fully vested or
forfeited, on each anniversary of the Grant Date, subject to the satisfaction of
the tax liability under Section 3 on such anniversary date, [____]% of the
Restricted Shares shall vest and the Restrictions shall lapse on such vested
shares.  The number of shares that vest as of each anniversary date will be
rounded down to the nearest whole share, with any remaining shares vesting on
the final installment.  Notwithstanding the foregoing vesting schedule, the
Restrictions shall lapse in full as to all the Restricted Shares on the earlier
of (i) a Change of Control (as defined in the Plan) or (ii) the Director’s
death.


3.
In Sections 2(c), 2(d), 3, and 4, all references to “Forfeiture Restrictions”
are replaced by “Restrictions.”




 
 

--------------------------------------------------------------------------------

 



4.
Except as expressly amended herein, the terms of the Agreement remain unchanged.



5.
This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile shall bind the parties hereto.



CYBERONICS, INC.
DIRECTOR
       
By:/s/ Daniel J. Moore                                                      
/s/               
Daniel J. Moore, President & CEO
 



